DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 12/15/2020, in which claim 63 was amended.  Claims 61-85 are pending and under consideration.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 12/15/2020, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61, 62 and 65-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,017,759 B2 (hereinafter the ‘759 patent).  This rejection was made in the Office action mailed 9/15/2020 and is reiterated here.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of preparing a library of tagged nucleic acid fragments.  Claim 1 of the ‘759 patent is narrower in scope than instant claim 61 in 

Response to Arguments - Double Patenting
With respect to the rejection of claims 61, 62 and 65-85 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,017,759 B2, Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
The response traverses the rejection based upon the absence of an indication of allowable subject matter.
This argument is not found persuasive.  The rejection has not been overcome by amendment, substantive argument, or the filing of a proper terminal disclaimer.  Thus, the rejection is maintained.

	Response to Arguments - 35 USC § 112
	The rejection of claim 63 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 12/15/2020.

Response to Arguments - 35 USC § 103
With respect to the rejection of claims 61-68, 71-76 and 80-85 are rejected under 35 U.S.C. 103 as being unpatentable over Adey et al in view of Kwon, Roche and Shendure et al; the rejection of claims 77-79 under 35 U.S.C. 103 as being unpatentable over Adey et al in view of Kwon, Roche and Shendure et al, and further in view of McCarthy; the rejection of claims 61-67, 69, 74-80 and 82-85 under 35 U.S.C. 103 as being unpatentable over Adey et al in view of Shannon et al, and Shendure et al; and the rejection of claims 68, 70 and 81 under 35 U.S.C. 103 as being unpatentable over Adey et al in view of Shannon et al, and Shendure et al, and further in view of MacFarlane et al, Applicant’s arguments, see pages 6-11, filed 12/15/2020, with respect to above rejections have been fully considered and are persuasive.  All of the rejections of record under 35 U.S.C. 103 have been withdrawn. 

Conclusion
Claims 63 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699